Per Curiam.
The appellant filed his petition against his wife for a divorce. She appeared and answered, and also filed her cross-petition, praying for a divorce on grounds therein alleged. A divorce was granted on behalf of the wife.
The record comes before us without any exception being taken to the proceedings below. No question was raised as to the pleadings; no motion was made for a new trial or in arrest of judgment, nor is the evidence set out; in short, there is nothing for revision in this Court.
The clerk, in the transcript sent up, states that after the return of the verdict, the cause having been submitted to a jury, the plaintiff moved for leave to 'dismiss his petition and action, which motion was overruled, and to which ruling he excepted; hut this statement is clearly no part of the record. These matters could not be made such, without a hill of exceptions. Ind. Dig. § 497, p. 692, and authorities there cited.
The judgment is affirmed, with costs.